In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-556 CR

____________________


PERCY EDWARD WALTERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Court Cause No. 90156




MEMORANDUM OPINION

	Percy Edward Walters pled guilty in Cause No. 90156 to burglary of a building. 
See Tex. Pen. Code Ann. § 30.02 (Vernon 2003). The plea agreement called for the
sentence in Cause No. 90156 to run concurrently with that in Cause No. 90157.  At the
sentencing hearing, the trial court pronounced that the sentence in Cause No. 90156 would
run consecutively with the sentences in Cause Nos. 89235 and 89344, and that the
sentences in Cause Nos. 90156 and 90157 would run concurrently.  Yet the written
judgment recites "Terms of Plea Agreement" as follows:  "This sentence will run
concurrently with cause(s) 89235, 89344, and consecutively with cause(s) 90157."  The
judgment also states, "This sentence shall run consecutive to the case specified below" but
no case is specified.
	Appellant asks that the judgment be reformed to correctly reflect the trial court's
sentence in open court.  The State concedes there is a clerical error in the judgment and
the judgment should be reformed.  An appellate court may correct and reform a trial court
judgment to make the judgment "congruent with the record."  St. Julian v. State, 132
S.W.3d 512, 517 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd); Nolan v. State, 39
S.W.3d 697, 698 (Tex. App.--Houston [1st Dist. 2001, no pet).  Accordingly, we reform
the judgment to reflect that the sentences in Cause Nos. 90156 and 90157 shall run
concurrently, and the sentence in Cause No. 90156 shall run consecutively with Cause
Nos. 89344 and 89235.  See Tex. R. App. P. 43.2(b).  Appellant's issue is sustained.  The
judgment is affirmed as reformed.
	AFFIRMED AS REFORMED.
                                                            		PER CURIAM

Submitted on November 1, 2004
Opinion Delivered November 10, 2004
Do Not Publish

Before McKeithen, C.J., Burgess, and Gaultney, JJ.